I bring greetings from Jerusalem, the city in which the Jewish people’s hopes and prayers for peace for all of humanity have echoed throughout the ages.
Thirty-one years ago, as Israel’s Ambassador to the United Nations, I stood at this rostrum for the first time. I spoke that day against a draft resolution sponsored by Iran to expel Israel from the United Nations. Then, as now, the United Nations was obsessively hostile towards Israel, the one true democracy in the Middle East. Then, as now, some sought to deny the one and only Jewish State a place among nations. I ended that first speech by saying, “Gentlemen, check your fanaticism at the door” (A/39/PV.32, para. 83).
More than three decades later, as the Prime Minister of Israel, I am again privileged to speak from this rostrum. And for me, that privilege has always come with a moral responsibility to speak the truth. So after three days of listening to world leaders praise the nuclear deal with Iran, I begin my speech today by saying, “Ladies and gentlemen, check your enthusiasm at the door”. The deal does not make peace more likely.
By fuelling Iran’s aggressions with billions of dollars in sanctions relief, it makes war more likely.
Just look at what Iran has done in the past six months alone, since the framework agreement was announced in Lausanne. Iran boosted its supply of devastating weapons to Syria. Iran sent more soldiers of its Revolutionary Guard into Syria. Iran sent thousands of Afghani and Pakistani Shiite fighters to Syria. Iran did all that to prop up Al-Assad’s brutal regime. Iran also shipped tons of weapons and ammunition to the Houthi rebels in Yemen, including another shipment just two days ago. Iran threatened to topple Jordan. Iran’s proxy, Hizbullah, smuggled into Lebanon SA-22 missiles to down our planes and Yakhont cruise missiles to sink our ships. Iran supplied Hizbullah with precision-guided surface-to-surface missiles and attack drones so it can accurately hit any target in Israel. Iran aided Hamas and Islamic Jihad in building armed drones in Gaza. Iran also made clear its plans to open two new terror fronts against Israel, promising to arm Palestinians in the West Bank and sending its Revolutionary Guard generals to the Golan Heights, from which its operatives recently fired rockets on northern Israel.
Israel will continue to respond forcefully to any attacks against it from Syria. Israel will continue to act to prevent the transfer of strategic weapons to Hizbullah from and through Syrian territory. Every few weeks, Iran and Hizbullah set up new terrorist cells in cities throughout the world. Three such cells were recently uncovered in Kuwait, Jordan and Cyprus. In May, security forces in Cyprus raided a Hizbullah agent’s apartment in the city of Larnaca. There they found five tons of ammonium nitrate — roughly the same amount of ammonium nitrate used to blow up the Federal Building in Oklahoma City. And that was just in one apartment, in one city, in one country. But Iran is setting up dozens of terrorist cells like that around the world. They are setting up those terror cells in this hemisphere as well.
I repeat, Iran has been doing all of this — everything that I have just described — just within the past six months, when it was trying to convince the world to remove the sanctions. Just imagine what Iran will do after those sanctions are lifted. Unleashed and unmuzzled, Iran will go on the prowl, devouring more and more prey. In the wake of the nuclear deal, Iran is spending billions of dollars on weapons and satellites. Does anyone here think that Iran is doing that to
15-29658 27/55

A/70/PV.22 01/10/2015
advance peace? Does anyone here think that hundreds of billions of dollars in sanctions relief and fat contracts will turn that rapacious tiger into a kitten? People who think so should think again.
In 2013, President Rouhani began his so-called charm offensive here at the United Nations. Two years later, Iran is executing more political prisoners, escalating its regional aggression and rapidly expanding its global terror net. They say that actions speak louder than words, but, in Iran’s case, their words speak as loudly as their actions. Just listen to the Deputy Commander of Iran’s Revolutionary Guard Qods Force. In February, he said that “the Islamic Revolution is not limited by geographic borders”. He boasted that Afghanistan, Iraq, Lebanon, Syria, Palestine and Yemen are among the countries being “conquered by the Islamic Republic of Iran”. He said “conquered”.
For those here who believe that the deal in Vienna will bring about a change in Iran’s policy, listen to what Iran’s Supreme Leader, Ayatollah Khamenei, said five days after the nuclear deal was reached: “Our policies towards the arrogant Government of the United States will not change”. The United States, he vowed, will continue to be Iran’s enemy. While giving the mullahs more money is likely to fuel more repression inside Iran, it will definitely fuel more aggression outside Iran.
As the leader of a country defending itself every day against Iran’s growing aggression, I wish that I could take comfort in the claim that this deal blocks Iran’s path to nuclear weapons, but I cannot, because it does not. This deal does place several constraints on Iran’s nuclear programme, and rightly so, because the international community recognizes that Iran is particularly dangerous. But, here is the catch. Under this deal, if Iran does not change its behaviour — in fact, even if it becomes more dangerous in the years to come — the most important constraints will still be automatically lifted by year 10 and by year 15. That would place a militant Islamic terror regime weeks away from having the fissile material for an entire arsenal of nuclear bombs. That just does not make any sense.
I have said that if Iran wants to be treated like a normal country, let it act like a normal country. This deal will treat Iran like a normal country even if it remains a dark theocracy that conquers its neighbours, sponsors terrorism worldwide and chants, “Death to Israel, death to America!” Does anyone seriously
believe that flooding a radical theocracy with weapons and cash will curb its appetite for aggression? Does anyone here really believe that a theocratic Iran with sharper claws and sharper fangs will be more likely to change its stripes? There is a general rule that I have learned — and that that those here must have learned it in their lifetime — which is that when bad behaviour is rewarded, it only gets worse.
I have long said that the greatest danger that the world faces is the coupling of militant Islam with nuclear weapons. I am gravely concerned that the nuclear deal with Iran will prove to be the marriage certificate of that unholy union. I know that some well-intentioned people sincerely believe that this deal is the best way to block Iran’s path to the bomb. However, one of history’s most important, yet least learned lessons, is that the best intentions do not prevent the worst outcomes. The vast majority of Israelis believe that this nuclear deal with Iran is a very bad deal. What makes matters even worse is that we see the world celebrating this bad deal, rushing to embrace and do business with a regime that is openly committed to our destruction.
Last week, Major General Salehi, the Commander of Iran’s Army, proclaimed
“We will annihilate Israel, for sure. We are glad that we are in the forefront of executing the Supreme Leader’s order to destroy Israel.”
As for the Supreme Leader himself, a few days after the nuclear deal was announced, he released his latest book. It is a 400-page screed detailing his plan to destroy the State of Israel. Last month, Khamenei once again made his genocidal intentions clear. Before Iran’s top clerical body, the Assembly of Experts, he spoke about Israel, which is home to over 6 million Jews. He pledged that “there will be no Israel in 25 years”. Seventy years after the murder of 6 million Jews, Iran’s rulers promise to destroy my country, murder my people, and the response from this body, the response from nearly every one of the Governments represented here, has been absolutely nothing — utter silence, deafening silence.
Perhaps members of the Assembly can now understand why Israel is not joining in the general celebration of the deal. If Iran’s rulers were working to destroy other members’ countries, perhaps they would be less enthusiastic about the deal. If Iran’s terror proxies were firing thousands of rockets at other members’ cities, perhaps they would be more measured in their praise. And if the deal were unleashing a nuclear
28/55 15-29658

01/10/2015 A/70/PV.22
arms race in their neighbourhoods, perhaps they would be more reluctant to celebrate.
But no one should think that Iran is a danger only to Israel. Besides Iran’s aggression in the Middle East and its terror campaign around the world, Iran is also building intercontinental ballistic missiles whose sole purpose is to carry nuclear warheads. Now this fact needs to be remembered: Iran already has missiles that can reach Israel. So those intercontinental ballistic missiles that Iran is building are not meant for us. They are meant for others — for Europe, for America, for raining down mass destruction anytime, anywhere.
It is not easy to oppose something that is embraced by the greatest Powers in the world. Believe me, it would be far easier to remain silent. But throughout our history, the Jewish people have learned the heavy price of silence. And as the Prime Minister of the Jewish State, as someone who knows that history, I refuse to be silent. I will say it again. The days when the Jewish people remained passive in the face of genocidal enemies — those days are over. Not being passive means speaking up about those dangers. We have spoken up, we are speaking up, and we will continue to do so. Not being passive also means defending ourselves against those dangers. We have. We are. And we will.
Israel will not allow Iran to break in, to sneak in or to walk into the nuclear-weapons club. I know that preventing Iran from developing nuclear weapons remains the official policy of the international community. But no one should question Israel’s determination to defend itself against those who seek our destruction. For in every generation, there have been those who sought to destroy our people. In antiquity, we faced destruction from the ancient empires of Babylon and Rome. In the Middle Ages, we faced inquisitions and expulsions. And in modern times, we faced pogroms and the Holocaust. Yet the Jewish people persevered.
And now another regime has arisen, swearing to destroy Israel. That regime would be wise to consider this fact: I stand here today representing Israel, a country that is 67 years young but is the nation State of a people nearly 4,000 years old. The empires of Babylon and Rome are not represented in this Hall of nations, nor is the 1,000-year Reich. Those seemingly invincible empires are long gone. But Israel lives. The people of Israel live.
The rebirth of Israel is a testament to the indomitable spirit of my people. For a hundred generations, the
Jewish people dreamed of returning to the land of Israel. Even in our darkest hours — and we had so many — even in our darkest hours, we never gave up hope of rebuilding our eternal capital, Jerusalem. The establishment of Israel made it possible to realize that dream. It has enabled us to live as a free people in our ancestral homeland. It has enabled us to embrace Jews who have come from the four corners of the Earth to find refuge from persecution. They have come from war-torn Europe, from Yemen, Iraq, and Morocco, from Ethiopia and the Soviet Union, from a hundred other lands. And today, as a rising tide of anti-Semitism once again sweeps across Europe and elsewhere, many Jews come to Israel to join us in building the Jewish future.
So here is my message to the rulers of Iran. Their plan to destroy Israel will fail. Israel will not permit any force on Earth to threaten its future. And here is my message to all the countries represented here. Whatever resolutions they may adopt in this building, whatever decisions they may take in their capitals, Israel will do whatever it must do to defend our State and to defend our people.
As the deal with Iran moves ahead, I hope it will be enforced — how can I put this? — with a little more rigour than was shown with the six Security Council resolutions that Iran has systematically violated and which now have been effectively discarded. I would call for ensuring that the inspectors actually inspect, that the snapback sanctions actually snap back, and that Iran’s violations not be swept under the Persian rug. There is one thing I can assure the Assembly of today that Israel will be watching closely.
What the international community now needs to do is clear: first, it must make Iran comply with all its nuclear obligations, and hold Iran’s feet to the fire. Secondly, Iran’s regional aggression must be put in check by supporting and strengthening those fighting Iran’s aggression, beginning with Israel. Thirdly, use sanctions and all the tools available to tear down Iran’s global terror network.
Israel is working closely with our Arab peace partners to address our common security challenges from Iran and also the security challenges from the Islamic State in Iraq and the Levant (ISIL) and from others. We are also working with other States in the Middle East, as well as with countries in Africa, in Asia and beyond. Many in our region know that both Iran and ISIL are our common enemies. And when
15-29658 29/55

A/70/PV.22 01/10/2015
one’s enemies fight each other, one does not strengthen either one. One weakens both.
Common dangers are clearly bringing Israel and its Arab neighbours closer. As we work together to thwart the dangers that I have mentioned, I hope that we will build lasting partnerships for security, for prosperity and for peace. But in Israel, we never forget one thing. We never forget that Israel’s most important partner has always been, and will always be, the United States of America. The alliance between Israel and the United States is unshakeable.
President Obama and I agree on the need to keep arms out of the hands of Iran’s terror proxies. We agree on the need to stop Iran from destabilizing countries throughout the Middle East. Israel deeply appreciates President Obama’s willingness to bolster our security and to help Israel maintain its qualitative military edge in order to confront the enormous challenges we face. Israel is grateful that this sentiment is widely shared by the American people and its representatives in Congress — both by those who supported the deal and by those who opposed it.
President Obama and I have both said that our differences over the nuclear deal are a disagreement within the family. But we have no disagreement about the need to work together to secure our common future. And what a great future it could be. Israel is uniquely poised to take advantage of the promise of the twenty-first century. Israel is a world leader in science and technology, in cybertechnology, software, water, agriculture, medicine, biotechnology and so many other fields that are being revolutionized by Israeli ingenuity and Israeli innovation. Israel is the innovation nation. Israeli know-how is everywhere. It is in our computers’ microprocessors and flash drives. It is in our smart phones, when we send instant messages and navigate our cars. It is on our farms, when we drip-irrigate our crops and keep our grains and produce fresh. It is in our universities, when we study Nobel Prize-winning discoveries in chemistry and economics. It is in our medicine cabinets, when we use drugs to treat Parkinson’s disease and multiple sclerosis. It is even on our plates, when we eat delicious cherry tomatoes. They were also perfected in Israel, in case someone did not know.
We are so proud in Israel of the long strides that our country has been able to take in a short time. We are so proud that our small country is making such a huge contribution to the entire world. Yet the dreams of
our people, enshrined for eternity by the great prophets of the Bible, will be fully realized only when there is peace.
As the Middle East descends into chaos, Israel’s peace agreements with Egypt and Jordan are two cornerstones of stability. Israel remains committed to achieving peace with the Palestinians as well. Israelis know the price of war. I know the price of war. I was nearly killed in battle. I lost many friends. I lost my beloved brother Yoni. Those who know the price of war can best appreciate what the blessings of peace would mean — for ourselves, our children and our grandchildren. I am prepared to immediately resume direct peace negotiations with the Palestinian Authority without any preconditions whatsoever. Unfortunately, President Abbas said yesterday that he is not prepared to do that. I hope he changes his mind, because I remain committed to a vision of two States for two peoples, in which a demilitarized Palestinian State recognizes the Jewish State.
As members know, the peace process began over two decades ago. Yet despite the best efforts of six Israeli prime ministers — Rabin, Peres, Barak, Sharon, Olmert and myself — the Palestinians have consistently refused to end the conflict and to make a final peace with Israel. Unfortunately, we heard that rejectionism again only yesterday from President Abbas. How can Israel make peace with a Palestinian partner who refuses to even sit at the negotiating table? Israel expects the Palestinian Authority to abide by its commitments. The Palestinians should not walk away from peace. I would like to tell President Abbas that I know it is not easy. I know it is hard. But we owe it to our peoples to try, to continue to try. If we actually sit down together, if we actually negotiate and stop negotiating about the negotiation, and if we actually sit down to try to resolve the conflict between us, recognizing each other and not using a Palestinian State as a stepping stone for yet another Islamist dictatorship in the Middle East but as something that will live at peace next to the Jewish State, we can do remarkable things for our peoples.
The United Nations can help advance peace by supporting direct, unconditional negotiations between the parties. The United Nations will certainly not help advance peace by trying to impose solutions or by encouraging Palestinian rejectionism, And the United Nations should do one more thing. The United Nations should finally rid itself of its obsessive bashing of Israel. Here is just one absurd example of
30/55 15-29658

01/10/2015 A/70/PV.22
that obsession. In the four years of horrific violence in Syria, more than a quarter of a million people have lost their lives. That is more than 10 times the number of Israelis and Palestinians combined who have lost their lives in a century of conflict between us. Yet last year, the Assembly adopted 20 resolutions against Israel and only one resolution about the savage slaughter in Syria. Talk about injustice. Talk about disproportionality. Count them: 20. And one against Syria. Well, frankly I am not surprised. To borrow a line from Yogi Berra, the late, great baseball player and part-time philosopher, when it comes to the annual bashing of Israel at the United Nations, it is déjà vu all over again.
Enough is enough. Today, 31 years after I stood here for the first time, I am still asking when the United Nations will finally check its anti-Israel fanaticism at the door, when the United Nations will finally stop slandering Israel as a threat to peace and when it will actually start helping Israel advance peace. The same question should be posed to Palestinian leaders. When will they start working with Israel to advance peace and reconciliation, stop libelling Israel and stop inciting hatred and violence?
Here is a good place for President Abbas to begin. He should stop spreading lies about Israel’s alleged intentions on the Temple Mount. Israel is fully committed to maintaining the status quo there. What President Abbas should be speaking out against are the actions of the militant Islamists who are smuggling explosives into the Al-Aqsa Mosque and who are trying to prevent Jews and Christians from visiting the holy sites. That is the real threat to those sacred sites.
A thousand years before the birth of Christianity, more than 1,500 years before the birth of Islam, King David made Jerusalem our capital, and King Solomon built the Temple on that Mount. Yet Israel will always respect the sacred shrines of all religions. In a region plagued by violence and by unimaginable intolerance, in which Islamic fanatics are destroying the ancient treasures of civilization, Israel stands out as a towering beacon of enlightenment and tolerance. Far from endangering the holy sites, Israel ensures their safety. Because, unlike the Powers that ruled Jerusalem in the past, Israel respects the holy sites and the freedom of worship of Jews, Muslims, Christians — everyone. And that will never change.
Because Israel will always stay true to its values. Those values are on display each and every day. They are on display when Israel’s feisty parliament
vigorously debates every issue under the sun; when Israel’s Chief Justice sits in her chair at our fiercely independent Supreme Court; when our Christian community continues to grow and thrive from year to year, whereas Christian communities elsewhere in the Middle East are decimated; when a brilliant young Israeli Muslim student gives her valedictorian address at one of our finest universities; and when Israeli doctors and nurses — doctors and nurses from the Israeli military — treat thousands of wounded from the killing fields of Syria and thousands more in the wake of natural disasters from Haiti to Nepal. That is the true face of Israel. Those are the values of Israel.
In the Middle East, those values are under savage assault by militant Islamists, who are forcing millions of terrified people to flee to distant shores. Just 10 miles from ISIS and a few hundred yards from Iran’s murderous proxies, Israel stands in the breach, proudly and courageously defending freedom and progress. Israel is civilization’s front line in the battle against barbarism. So here is a novel idea for the United Nations. Instead of continuing the shameful routine of bashing Israel, the international community should stand with Israel. The international community should stand with Israel as we work to check the fanaticism at its doors. It should stand with Israel as we prevent that fanaticism from even reaching its doors. The international community should stand with Israel because Israel is not just defending itself. More than ever, Israel is defending the world!
